Citation Nr: 0502570	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by dizziness, on a direct basis or as secondary to 
service-connected hearing loss.  

2.  Entitlement to a disability rating in excess of 10 
percent for hearing loss of the left ear.

3.  Entitlement to a disability rating in excess of 30 
percent for hypertension, status-post pacemaker insertion.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active service from March 1954 to 
November 1957, and from September 1958 to November 1976.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision of the RO that denied 
service connection for dizziness, and for residuals of a left 
inguinal hernioplasty; and denied disability ratings in 
excess of 10 percent for left ear hearing loss, and in excess 
of 30 percent for hypertension, status-post pacemaker 
insertion.  The veteran filed a notice of disagreement (NOD) 
in January 2003.  The RO issued a statement of the case (SOC) 
in February 2003, and the veteran filed a substantive appeal 
later that same month.  In February 2004, the veteran 
withdrew a prior request for an RO hearing.

In May 2004, the RO granted service connection for residuals 
of left inguinal hernia repair, and assigned a 10 percent 
evaluation under Diagnostic Code 7804 and a noncompensable 
evaluation under Diagnostic Code 7338, effective November 
2002.  As the record, to date, reflects no disagreement with 
either the initial ratings or the effective date assigned, it 
appears that the RO's grant of service connection for 
residuals of left inguinal hernia resolved that matter.

The May 2004 supplemental SOC (SSOC) reflects the RO's 
continued denial of the claims for service connection for 
dizziness, and for increased ratings for left ear hearing 
loss and for hypertension, status-post pacemaker insertion.

The Board's decision on the claims for service connection for 
vertigo and for a disability rating in excess of 10 percent 
for left ear hearing loss is set forth below.  The claim for 
a disability rating in excess of 30 percent for hypertension, 
status-post pacemaker insertion, is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.

As a final preliminary matter, the Board notes that, in 
correspondence received in November 2002, the veteran 
appeared to raise the issue of service connection for right 
ear hearing loss.  As that issue has not been adjudicated by 
the RO, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for vertigo, 
claimed as dizziness, and for an increased rating for hearing 
loss of the left ear has been accomplished.

2.  No dizziness or disability manifested by dizziness was 
shown in service.

3. The only competent opinions on the question of medical 
nexus have essentially ruled out a relationship between 
current complaints of vertigo or dizziness and hearing loss 
of the left ear, and there is no competent medical evidence 
that relates any current vertigo or dizziness to the 
veteran's active military service.

4.  Audiometric testing  has revealed a Level XI hearing 
acuity in the left ear, and a Level I hearing acuity in the 
right ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability 
manifested by dizziness are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004). 

2.  The criteria for a disability rating in excess of 10 
percent for left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.383, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 
6100) and 4.86 (2004); 69 Fed. Reg. 48,148-48,150 (August 9, 
2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal for service connection for 
dizziness and for an increased rating for left ear hearing 
loss has been accomplished.

Through the February 2003 SOC and the May 2004 SSOC, as well 
as the November 2002 letter, the RO notified the veteran of 
the legal criteria governing the claims, the evidence that 
has been considered in connection with the appeal, and the 
bases for the denial of the claims for service connection for 
dizziness and for an increased rating for left ear hearing 
loss.  The RO notified the veteran of the three criteria for 
establishing service connection and of the applicable rating 
criteria, and of the need for evidence of current medical 
treatment (of a worsening of his service-connected 
disability).  After each, the veteran and his representative 
were given the opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support the claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's November 2002 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
veteran provide the names and addresses of medical providers, 
the time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  That letter also invited the veteran to 
submit any additional evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matters now before the Board, as indicated above, 
documents meeting the VCAA's notice requirements were 
provided to the veteran both before and after the rating 
decision on appeal.  However, the Board finds that the 
veteran has not, in any way, been prejudiced by the RO's 
actions.  As indicated above, the RO sent a November 2002 
letter soliciting information and evidence from the veteran 
before the initial adjudication; other documents satisfying 
the VCAA's notice requirements were provided to the veteran 
after that rating action.  The RO issued a SOC in February 
2003, explaining what was needed to substantiate the claims, 
a little more than a month after the January 2003 rating 
decision on appeal.  Thereafter, the veteran was afforded the 
opportunity to respond.  The RO did not again adjudicate the 
claim until May 2004, well after the one-year period for 
response to any document providing VCAA notice (see 
38 U.S.C.A. § 5103(b)(1)).  

The Board also finds that, as regards the claims under 
consideration, there is no indication that any additional 
action is needed to comply with the duty to assist the 
veteran.  As indicated below, the RO has obtained copies of 
the veteran's service medical records and outpatient 
treatment records, and has arranged for the veteran to 
undergo VA examination in connection with the issues on 
appeal.  The veteran also has been given opportunities to 
submit and/or identify evidence to support his claims.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  

Under these circumstances, the Board finds that, to the 
extent that VA has failed to completely fulfill any duty to 
notify the veteran prior to the initial adjudication of the 
claims, such error is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claims on appeal for service 
connection for dizziness and for an increased disability 
rating for left ear hearing loss.
 
II.  Service Connection a Disability Manifested by Dizziness

A.   Background

Service medical records contain no complaints or findings of 
vertigo or dizziness.  The veteran did not report any 
dizziness at the time of his retirement examination in 
September 1976.

Service connection has been established for hearing loss of 
the left ear, effective September 23, 1983.

During a January 1997 VA audio examination, the veteran 
reported experiencing frequent episodes of vertigo occurring 
two or three times a week for the last few months, and 
lasting a few minutes in duration. 

A summary report of VA hospitalization in April 1997 shows 
that the veteran, who presented with a history of 
hypertension and high cholesterol, had developed a near 
syncopal episode while at home and a second near syncopal 
episode while driving.  The episodes occurred repeatedly over 
the last several months, and the veteran did not experience 
chest pain, shortness of breath, palpitations, or 
diaphoresis; a telemetry monitor previously had recorded 
sinus pauses greater than 3.4 seconds.  Records show the 
veteran underwent placement of a permanent pacemaker.

During an October 1997 VA consultation, the veteran 
complained of vertigo, left ear hearing loss, and tinnitus 
(left).  The examiner noted that the veteran's unilateral 
weakness on the left suggested a left peripheral vestibular 
dysfunction.

The veteran underwent a VA heart examination in November 
2000.  He reported that he continued to have dizzy spells 
despite the pacemaker insertion, and was told that he had 
vertigo.  Reportedly, the veteran began taking medications 
for vertigo, but stopped due to worsening dizziness and 
lightheadedness.  The VA examiner listed the following four 
diagnoses:  dizziness, status-post pacemaker implantation, 
hypertension, and vertigo.

During a November 2000 VA audio examination, the veteran 
reported a history of vertigo.  Audiological testing showed a 
moderately severe sensorineural hearing loss of the left ear.

During a November 2002 VA heart examination, the veteran 
reported that the pacemaker placement did not help his 
symptoms of dizziness.  He reported taking medications for 
vertigo, which currently helped.

VA progress notes show that the veteran had been treated for 
complaints of vertigo in June 2003.

The veteran underwent a VA neurological examination in March 
2004.  He then reported complaints of dizziness since 1966, 
which had been intermittent at first and present all the time 
since 1985.  Reportedly, the dizziness has been associated 
with staggering; the veteran had walked into walls, but had 
no problems sitting or lying down in bed.  The veteran 
pointed out that, if he made an effort and concentrated, he 
did not have the staggering and the dizziness; however, at 
home, the problem was present all the time.

On examination, the veteran was awake, alert, and 
cooperative; he had no staggering problems during 
examination, and his cranial nerves were normal.  He had a 
normal gait, and normal strength and coordination.  Achilles 
reflexes were absent, except for a trace at the knees, and 
distal sensory loss was compatible with a peripheral 
neuropathy of unknown cause.  The VA examiner did maneuver 
the Hallpike test, and there was no nystagmus (eye condition) 
in either right or left position with head hanging down.  The 
VA examiner also noted that an audiology workup apparently 
ruled out the possibility that the dizziness may come from 
that, but the fact that the veteran had both tinnitus and 
pronounced hearing loss in the left ear, naturally pointed to 
the left ear as the source of the dizziness and the 
staggering.

The VA examiner recommended an MRI of both the head and 
cervical spine, and noted that the cervical spine may be a 
source of vertigo and abnormal eye movement.  The VA examiner 
also noted facts that were suggestive of a psychological 
reaction-e.g., no staggering or dizziness when he 
concentrated, when he sat, or when he lay in bed. 

In an April 2004 addendum, the March 2004 VA examiner noted 
that the veteran was not a candidate for an MRI because of 
the implanted pacemaker.  A computed tomography (CT) scan of 
the veteran's head revealed mild atrophy; a CT scan of the 
veteran's cervical spine revealed some mild disc bulges, 
posteriorly, at C4-C5 and C5-C6.
 
A report of the May 2004 VA neurological consultation 
reflects the veteran's reported history and present complaint 
of feeling of imbalance.  On examination, the veteran was 
alert and in no acute distress; orthostatics, from lying to 
standing, revealed no significant change.  Cranial nerves II 
through XII were intact, with the exception of diminished 
hearing in the left ear; the veteran did lateralize with 
Webber to the right ear.  The remainder of the cranial nerves 
were normal.  Motor examination revealed normal tone and 
strength in the upper and lower extremities.  Sensory 
examination was intact.  The veteran was able to heal and toe 
walk; and with his regular gait, he did seem to ramble from 
side to side.  He could not tandem walk.  Romberg sign was 
negative.  The VA neurologist opined that the veteran 
presented with long-standing sensorineural hearing loss on 
the left with a negative workup for acoustic neuroma; he also 
had feelings of imbalance when he walked.  The VA neurologist 
found no neurologic reason for this, and suggested physical 
therapy with vestibular exercises and gait training.

B.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is  proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence of record in light of the above-
cited criteria, the Board finds that there is no basis for a 
grant of service connection for a disability manifested by 
dizziness on either a direct or secondary basis.

While the evidence clearly shows a long-standing history of 
dizziness and includes a recent diagnosis of vertigo, the 
veteran's service medical records are completely negative of 
either complaints or findings of dizziness or any condition 
manifested by dizziness.  Moreover, post-service medical 
records first show complaints of dizziness in the mid-1990's, 
several years after the veteran's military service.  There 
also is no medical evidence or opinion that even suggests a 
medical nexus between any current dizziness and service.  

Moreover, on the question of the relationship, if any, 
between the veteran's complaints of dizziness and service-
connected hearing loss, the only competent evidence tends to 
militate against the claim.  As indicated above, audiology 
testing apparently ruled out the possibility that the 
dizziness was related to the veteran's hearing loss problems, 
and the March 2004 VA examiner noted evidence that suggested 
a possible psychological reaction.  Collectively, these 
opinions tend to rule out any medical relationship between 
the veteran's service-connected hearing loss of the left ear 
and symptoms of dizziness.  

The Board also points out that neither the veteran nor his 
representative has presented or alluded to the existence of 
any medical opinion that would, in fact, establish a nexus 
between the veteran's current complaints of dizziness, and 
either service or service-connected disability, despite being 
asked or invited to present or identify such evidence via the 
RO's November 2002 letter.

The Board has considered the veteran's assertions in 
connection with the current claim.  While the veteran is 
competent to assert complaints of dizziness, as a layperson 
without the appropriate medical training or expertise, the 
veteran simply is not competent to provide a probative (i.e., 
persuasive) opinion on a medical matter-such as whether his 
complaints of dizziness are medically related to either 
service or service-connected disability  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

For all the foregoing reasons, the claim for service 
connection for disability manifested by dizziness-either on 
a direct basis or as secondary to service-connected hearing 
loss-must be denied.  In reaching this decision, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
weighs against the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56. 

II.  Evaluation of Left Ear Hearing Loss

Service connection has been established for hearing loss of 
the left ear, effective September 23, 1983.  Audiometric 
testing revealed a mild to moderate sensorineural hearing 
loss of the left ear.  The RO assigned an initial, 
noncompensable disability evaluation.  

In June 1986, the Board denied an increased (compensable) 
disability evaluation for defective hearing of the left ear.

The veteran underwent a VA examination in January 1997.  He 
reported constant left tinnitus.  On audiometric testing, 
pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
15
15
20
LEFT
N/A
65
60
60
60

Speech audiometry then revealed speech recognition ability of 
96 percent in the right ear and of 20 percent in the left 
ear.

In February 1997, the RO increased the disability evaluation 
to 10 percent for left ear hearing loss with tinnitus, 
effective June 27, 1996.

The veteran underwent a VA examination in November 2000.  On 
audiometric testing, pure tone thresholds, in decibels, were 
reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
25
25
25
LEFT
N/A
70
70
70
70

Speech audiometry then revealed speech recognition ability of 
94 percent in the right ear and of 8 percent in the left ear.

In a January 2001 rating decision, the RO granted service 
connection and assigned a separate 10 percent rating for 
tinnitus, effective October 30, 2000.

On November 14, 2002, the veteran filed a claim for an 
increased disability rating for left ear hearing loss.

On audiometric testing in December 2002, pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
25
25
25
LEFT
N/A
75
65
70
70

Speech audiometry then revealed speech recognition ability of 
94 percent in the right ear and of 4 percent in the left ear.

The veteran underwent a VA examination in March 2004.  On 
audiometric testing, pure tone thresholds, in decibels, were 
reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
25
25
15
LEFT
N/A
75
70
70
75

Speech audiometry then revealed speech recognition ability of 
94 percent in the right ear; the left ear could not be 
evaluated.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination. Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Under a special provision  for evaluating exceptional 
patterns of hearing impairment:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher 
Roman numeral. Each ear will be evaluated separately.

38 C.F.R. § 4.86.

In this case, the record reveals puretone thresholds meeting 
the definition of exceptional hearing impairment for the left 
ear under 38 C.F.R. § 4.86(a).  Applying the revised method 
for evaluating hearing loss to the results of both the 
December 2002 and March 2004 audiometric evaluations, the 
veteran has Level VI hearing acuity in the left ear when 
Table VIa is applied; the veteran has Level XI hearing acuity 
in the left ear when Table VI is applied.  Under these 
circumstances, Table VI, resulting in the higher Roman 
numeral designation (Level XI), is applicable.
   
The governing legal authority also includes regulatory 
provisions establishing that where service connection has 
been granted only for defective hearing involving one ear, 
the hearing acuity of the nonservice-connected ear is 
considered to be normal and assigned a designation of Level 
I, subject to the provisions of 38 C.F.R. § 3.383.  See 
38 C.F.R. § 4.85(f).

Under 38 C.F.R. § 3.383, compensation is payable for certain 
combinations of service-connected and nonservice-connected 
disabilities, including deafness in both ears, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct. 

During the course of this appeal, Congress amended 
38 U.S.C.A. § 1160(a)(3) to eliminate the extreme requirement 
that there be complete and total deafness in both ears before 
compensation is payable for this paired organ combination.  
See 69 Fed. Reg. 48,148-48,150 (August 9, 2004). As there is 
no indication that the amendment is intended to have 
retroactive effect, VA has a duty to adjudicate the claim 
only under the former criteria for any period prior to the 
effective date of the amendment, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provision.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  If an 
increase is warranted on the basis of the revised the 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  See 
VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).  

VA's implementing regulation for special consideration for 
paired organs now allows for compensation as if both ears 
were service-connected, where there is hearing impairment in 
one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability (as shown here, in 
this case) and hearing impairment as a result of nonservice-
connected disability in the other ear meets the provisions of 
38 C.F.R. § 3.385.  

In this case, because the change in the governing legal 
authority is liberalizing (i.e., more favorable to the 
veteran), the Board finds that he is not prejudiced by the 
Board's consideration of this authority, in the first 
instance.  See Bernard, 4 Vet. App. 394.

In this case, with respect to the nonservice-connected right 
ear hearing impairment, none of the audiometric evaluations 
shows total deafness or a hearing disability as defined by 
38 C.F.R. § 3.385; hence, special consideration for 
compensation as a paired organ under 38 C.F.R. § 4.85(f) is 
not applicable under either version of the regulation.  
Accordingly, the right ear is assigned a Roman numeral 
designation for hearing impairment of I, which, incidentally, 
is the same designation that would have been assigned had the 
actual audiological results been applied.  See 38 C.F.R. 
§ 4.85(f).  When these designations of impaired efficiency 
(Level XI for the left ear and Level I for the right ear) are 
applied to Table VII, the findings warrant a 10 percent 
evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his left ear hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that the 10 
percent rating currently assigned for left ear hearing loss 
is proper, and that the criteria for a higher evaluation have 
not been met.  Hence, the veteran's claim for an increased 
disability evaluation must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for a disability manifested by dizziness, 
on either a direct basis or as secondary to service-connected 
hearing loss of the left ear, is denied.

A rating greater than 10 percent for hearing loss of the left 
ear is denied.


REMAND

As regards question of a disability evaluation in excess of 
30 percent for hypertension, status-post pacemaker insertion, 
the Board notes that the evidence of record (to include the 
report of the veteran's most recent VA examination in March 
2004) is inadequate to evaluate the veteran's service-
connected disability.  At the time of the March 2004 
examination, the markedly elevated blood pressure; however, 
during the examination, neither an echocardiogram nor an 
exercise stress test was administered;.  In fact, the March 
2004 VA examiner noted in a subsequent examination report 
(April 2004 VA digestive conditions) that a cardiovascular 
examination had not been performed.  As the veteran's 
disability is evaluated under Diagnostic Codes 7101-7105, and 
blood pressure readings, METs, and cardiac symptoms are 
considered in evaluating the disability, the Board finds that 
the record does not include sufficient current findings to 
properly evaluate the veteran's service-connected 
cardiovascular disability.  

In view of the foregoing, and the need for clinical findings 
responsive to the rating criteria, the Board finds that the 
veteran should be afforded a contemporaneous and thorough VA 
examination that includes an echocardiogram and exercise 
stress test to accurately assess the severity of his 
hypertension, status-post pacemaker insertion.  See 
38 U.S.C.A. § 5103A.  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, will result in a denial of the claim for increase.  
See 38 C.F.R. § 3.655(b) (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file a copy(ies) of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  After providing 
the appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA cardiovascular examination at 
appropriate VA medical facility, by a 
physician, for evaluation of his 
hypertension, status-post pacemaker 
insertion.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies, to include an echocardiogram and 
exercise stress test, should be 
accomplished, and all clinical findings-
to include blood pressure readings-
should be reported in detail, and set 
forth in a printed (typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority.  
If the veteran fails to report to the 
requested examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b).

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional 
authority considered, as well as clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.   
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E.MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


